Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on November 17, 2020.  Claims 1-20 are pending.

Claim Objections
Claim 6 is objected to because of the following informalities: 
In claim 6, “configured to controls an operation” appears to be more appropriately “configured to control an operation” or “controls an operation”.
Appropriate correction is required.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “strategy performing device”, “behavior controller”, “emergency module controller”, and “predetermined emergency module” in claim 1, “predetermined first emergency module” in claim 3, “predetermined second emergency module” in claim 6, “transmission device” in claim 7, “collision determining device” in claim 10, “predetermined third emergency module” in claim 12, “transmission device” in claim 13, “strategy performing device”, “behavior controller”, “emergency module controller”, and “predetermined emergency module” in claim 17, “predetermined first emergency module” and “predetermined second emergency module” in claim 18, and “collision determining device” and “predetermined third emergency module” in claim 19.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “emergency module controller”, “predetermined emergency module”, “predetermined first emergency module”, “predetermined second emergency module”, and “predetermined third emergency module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The functions that they may perform are described.  Examples of the “emergency module” are given, but these are widely ranging lights, locks, and seats.  The definition of what is included in the limitation is not provided in the Specification such that one skilled in the art would understand the metes and bounds of the limitations.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ravichandran et al., U.S. Patent 11,198,436 B2 (2021).
As to claim 1, Ravichandran et al. discloses an autonomous driving control system, comprising: 
a strategy performing device configured to generate and perform a stop strategy of a vehicle based on a target stop location, when a critical situation occurs during autonomous driving of the vehicle (Column 18, Lines 27-67); 
a behavior controller configured to control a behavior of the vehicle based on the stop strategy (Column 4, Lines 10-21, Column 10, Lines 23-39, Figure 1); and 
an emergency module controller configured to run a predetermined emergency module, when the critical situation occurs (Column 12, Lines 42-53).
As to claim 2, Ravichandran et al. discloses the autonomous driving control system of claim 1, and further discloses wherein the strategy performing device is configured to calculate a required deceleration and a required steering angle for stopping the vehicle on the target stop location to generate the stop strategy of the vehicle (Column 10, Lines 30-54, Column 11, Lines 59-63).
As to claim 3, Ravichandran et al. discloses the autonomous driving control system of claim 1, and further discloses wherein the emergency module controller is configured to control an operation of a predetermined first emergency module, when the stop strategy is performed (Column 12, Lines 42-53).
As to claim 4, Ravichandran et al. discloses the autonomous driving control system of claim 3, and further discloses wherein the predetermined first emergency module includes at least one of a brake light, a hazard light or an exterior light (Column 25, Lines 57-61).
As to claim 5, Ravichandran et al. discloses the autonomous driving control system of claim 4, and further discloses wherein the emergency module controller is configured to turn on the predetermined first emergency module until the critical situation of the vehicle is resolved (Column 25, Line 62 – Column 26, Line 6).
As to claim 6, Ravichandran et al. discloses the autonomous driving control system of claim 1, and further discloses wherein the emergency module controller is configured to controls an operation of a predetermined second emergency module, when a stop state of the vehicle is verified (Column 25, Line 62 – Column 26, Line 6).
As to claim 16, Ravichandran et al. discloses the autonomous driving control system of claim 1, and further discloses wherein the emergency module controller is configured to end or initialize the running of the predetermined emergency module, when the critical situation is released (Column 25, Line 62 – Column 26, Line 6).
As to claim 17, Ravichandran et al. discloses an autonomous driving control method for a vehicle, comprising: 
when a critical situation occurs during autonomous driving of the vehicle, generating and performing, by a strategy performing device, a stop strategy of a vehicle based on a target stop location (Column 18, Lines 27-67); 
controlling, by a behavior controller, a behavior of the vehicle based on the stop strategy (Column 4, Lines 10-21, Column 10, Lines 23-39, Figure 1); and 
when the critical situation occurs, running, by an emergency module controller, a predetermined emergency module (Column 12, Lines 42-53).
As to claim 18, Ravichandran et al. discloses the autonomous driving control method of claim 17, and further discloses wherein running the predetermined emergency module includes: when the stop strategy is performed, controlling, by the emergency module controller, an operation of a predetermined first emergency module  (Column 12, Lines 42-53); and 
when a stop state of the vehicle is verified, controlling, by the emergency module controller, an operation of a predetermined second emergency module (Column 25, Line 62 – Column 26, Line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ravichandran et al., U.S. Patent 11,198,436 B2 (2021) in view of Kanoh et al., U.S. Patent 11,262,753 B2 (2022).
As to claim 7, Ravichandran et al. discloses the autonomous driving control system of claim 6.  Ravichandran does not discloses a second emergency module, as claimed. 
Kanoh et al. discloses wherein the predetermined second emergency module includes at least one of a transmission device, a park brake, a door lock, or E-call (Column 13, Lines 43-51).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control system of claim 6, as disclosed by Ravichandran et al., with the use of a parking brake or E-call after stopping the vehicle, as claimed, as disclosed by Kanoh et al., to provide additional safety measures in the event of a need to perform an emergency stop of the vehicle.
As to claim 8, Ravichandran et al., as modified by Kanoh et al., discloses the autonomous driving control system of claim 7.
Ravichandran et al. further discloses a display (Column 14, Lines 14-34) 
Kanoh et al. discloses wherein the predetermined second emergency module further includes at least one of a seat or a surrounding image display device (Column 6, Lines 28-50, Column 6, Lines 56-64).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control system of claim 7, as disclosed by Ravichandran et al., as modified by Kanoh et al., with the use of a seat or display device, as claimed, as disclosed by Kanoh et al., to provide additional safety warning in the event of a need to perform an emergency stop of the vehicle.
As to claim 9, Ravichandran et al., as modified by Kanoh et al., discloses the autonomous driving control system of claim 8.  
Kanoh et al. further discloses wherein the emergency module controller is configured to perform a predetermined operation among at least one of shifting a gear of the transmission device to a parking stage, engaging the park brake, unlocking the door lock, connecting the E-call, moving a position of the seat, or operating the surrounding image display device (Column 13, Lines 43-51).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control system of claim 8, as disclosed by Ravichandran et al., as modified by Kanoh et al., with the use of a function after stopping the vehicle, as claimed, as disclosed by Kanoh et al., to provide additional safety measures in the event of a need to perform an emergency stop of the vehicle, actually using the system to call to report the problem.
As to claim 20, Ravichandran et al. discloses the autonomous driving control method of claim 17.  Ravichandran et al. does not disclose ending the running, as claimed.
Kanoh et al. discloses further comprising: 
when the critical situation is released, ending or initializing, by the emergency module controller, the running of the predetermined emergency module (Column 13, Lines 43-51).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control system of claim 17, as disclosed by Ravichandran et al., with the use of ending the running, as claimed, as disclosed by Kanoh et al., to provide additional safety measures in the event of a need to perform an emergency stop of the vehicle, and when the function is done, the vehicle is back where it was.

Claims 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ravichandran et al., U.S. Patent 11,198,436 B2 (2021) in view of Stein et al., U.S. Patent 8,879,795 B2 (2014).
As to claim 10, Ravichandran et al. discloses the autonomous driving control system of claim 1.  Ravichandran et al. does not disclose a collision detecting device, as claimed.
Stein et al. discloses further comprising: a collision determining device configured to determine whether a critical situation of a rear-end collision occurs in a state where the vehicle stops (Figure 1, Column 4, Lines 46-58).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control system of claim 1, as disclosed by Ravichandran et al., with the use of a collision determining device, as claimed, as disclosed by Stein et al., to provide additional safety measures in evaluating a collision as a need to stop the vehicle safely.
As to claim 11, Ravichandran et al., as modified by Stein et al., discloses the autonomous driving control system of claim 10.  Stein et al. further discloses wherein the collision determining device is configured to recognize a following vehicle and determine that the critical situation of the rear-end collision occurs when a time to collision (TTC) with the recognized following vehicle is less than or equal to a reference value (Column 6, Line 55 – Column 7, Line 5).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control system of claim 10, as disclosed by Ravichandran et al., as modified by Stein et al., with the use of a collision determining device, as claimed, as disclosed by Stein et al., to compare the TTC to a threshold to determine a collision.
As to claim 12, Ravichandran et al., as modified by Stein et al., discloses the autonomous driving control system of claim 10.  Stein et al. further discloses wherein the emergency module controller is configured to control an operation of a predetermined third emergency module, when the critical situation of the rear-end collision occurs (Column 6, Line 55 – Column 7, Line 5).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control system of claim 10, as disclosed by Ravichandran et al., as modified by Stein et al., with the use of a predetermined third emergency module, as claimed, as disclosed by Stein et al., to issue a warning regarding the collision.

Claims 13-15, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ravichandran et al., U.S. Patent 11,198,436 B2 (2021) in view of Stein et al., U.S. Patent 8,879,795 B2 (2014), as applied to claim 12 and claim 17 above, and further in view of Kanoh et al., U.S. Patent 11,262,753 B2 (2022).
As to claim 13, Ravichandran et al., as modified by Stein et al., discloses the autonomous driving control system of claim 12.  
Kanoh et al. discloses wherein the predetermined third emergency module includes at least one of a transmission device, a park brake, a door lock, or a seat belt (Column 13, Lines 43-51).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control system of claim 12, as disclosed by Ravichandran et al., as modified by Stein et al., with the use of a predetermined third emergency module, as claimed, as disclosed by Kanoh et al., to provide additional safety measures in the event of a need to perform an emergency stop of the vehicle.
As to claim 14, Ravichandran et al., as modified by Stein et al. and Kanoh et al., discloses the autonomous driving control system of claim 13.  Kanoh et al. further discloses wherein the emergency module controller is configured to perform a predetermined operation among at least one of shifting a gear of the transmission device to a neutral stage, releasing the park brake, locking the door lock, or pulling the seat belt (Column 13, Lines 43-51).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control system of claim 13, as disclosed by Ravichandran et al., as modified by Stein et al. and Kanoh et al., with the use of a function after stopping the vehicle, as claimed, as disclosed by Kanoh et al., to provide additional safety measures in the event of a need to perform an emergency stop of the vehicle, actually using the system to call to report the problem.
As to claim 15, Ravichandran et al., as modified by Stein et al., discloses the autonomous driving control system of claim 12.  
Kanoh et al. discloses wherein the emergency module controller is configured to return a control operation of the predetermined third emergency module to a previous state, when the critical situation of the rear-end collision is released (Column 13, Lines 43-51).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control system of claim 12, as disclosed by Ravichandran et al., as modified by Stein et al., with the use of returning to the previous state after applying the function, as claimed, as disclosed by Kanoh et al., to provide additional safety measures in the event of a need to perform an emergency stop of the vehicle, and when the function is done, the vehicle is back where it was.
As to claim 19, Ravichandran et al. discloses the autonomous driving control method of claim 17.  Ravichandran et al. does not disclose a collision determining device, as claimed.
Stein et al. discloses wherein running the predetermined emergency module includes: 
determining, by a collision determining device, whether a critical situation of a rear-end collision occurs in a state where the vehicle stops (Figure 1, Column 4, Lines 46-58); and
in response to determining that the critical situation of the rear-end collision occurs, controlling, by the emergency module controller, an operation of a predetermined third emergency module (Column 6, Line 55 – Column 7, Line 5).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control system of claim 17, as disclosed by Ravichandran et al., with the use of a collision determining device, as claimed, as disclosed by Stein et al., to provide additional safety measures in evaluating a collision as a need to stop the vehicle safely.
Kanoh et al. discloses when the critical situation of the rear-end collision is released, returning, by the emergency module controller, a control operation of the predetermined third emergency module to a previous state (Column 13, Lines 43-51).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the control system of claim 17, as disclosed by Ravichandran et al., as modified by Stein et al., with the use of returning to the previous state after applying the function, as claimed, as disclosed by Kanoh et al., to provide additional safety measures in the event of a need to perform an emergency stop of the vehicle, and when the function is done, the vehicle is back where it was.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666